Case 1:19-mj-00546 Document 1 Filed on 05/05/19 in TXSD Page 1 of 1

MY${?E¢ ¢i'iW

M/-\Y ~5 2019

FELONY AUSA

UNITED STATES DISTRICT COURT

A()‘)t (Rev. 12/03) Criminal Complaint

 

 

gavld ,l. Brad|ey, Clerk of Coutt

Southern District Of'fexas Brownsvil|e Division

UNITEI) STATES OF AMERICA
vs.

CRIMINAL COMPLAINT

. Casc Number: B-l‘)- MJ-546
lesus MlNEZ-Omz

/\073 084 865 Mexico

l, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about May 03, 2019 in Cameron County, in
the Southcrn District Of Texas dcfendant(s)

 

an alien who had previously been denied admission, excludcd, deported, or removed, knowingly and unlawfully was present in
the United States having been found in Cameron County, 'I`exas, the said defendant having not obtained the consent of the
Attorncy Gcncra| or the Secrctary of the Department of l-lomeland Security to reapply for admission into the Unitcd Statcs,

in violation of 'l‘itle 8 United States Code. Scction(s) 1326§1)(1)/§!))(1)

l further state that l am a(n) and that this complaint is based on the

Border Patrol Agent

following facts:

The defendant was encountered by Border Patrol Agents conducting Linewatch operations near Brownsville, 'l`exas on ;\'lay 03.
2019. The defendant is a citizen and national ot`Mcxico who was previously deported, excluded or removed from the United
States on 04/26./2013. 'l`he defendant was convicted of Being Found ln The U`S Aher Prcvious Dcportation on 12/20/2010.
Record checks revealed that the defendant has not applied for permission from the proper Authorities to re-enter the United
States.

Dcfcndant had SIZ().OO MXN pesos at time of arrest.

\:] Yes § No

Continued on the attached sheet and made a part of this complaint:

 

Stgnawre ot`(.`omp|ach

Quintanilla. Adalberto Border l’atrol Agent

Submittcd by reliable electronic means, swom to, signature attested

ivlay 05, 2019 at
l')nte

U.S. Magistratc lodge
Tttle of.ludgc

Ronald G. Morgan
Nnn\c ol` lodge

 

Printcd Name ot`Complmnunt

Brownsville. 'l"exas
C ity/State

M/%/%¢;,,

Siénaturc of Judgc /

